Order unanimously affirmed without costs. Memorandum: The court properly granted plaintiffs’ motion for partial summary judgment with respect to Labor Law § 240 (1) liability. Plaintiff Lewis P. Laurie (plaintiff), an employee of third-party defendant Friendship Construction, Inc., was injured when he fell from a ladder while engaged in the construction of a building owned by defendant Niagara Candy, Inc. Although plaintiff wore a safety belt with a tie-off line that he was not using, no proof was offered that he was told to use it under the circumstances *1076in which he fell. Thus, there is no merit to the argument of Friendship and defendant and third-party plaintiff Rigger Construction Co., Inc., the general contractor, that plaintiff was a recalcitrant worker (see, Donovan v City of Buffalo, 185 AD2d 703).
The court properly granted Niagara Candy’s cross motion for summary judgment against Rigger for common-law and contractual indemnification and Rigger’s cross motion for summary judgment against Friendship for common-law indemnification because there was no proof that either Niagara Candy or Rigger directed, supervised or controlled the work in question (see, Schwalm v County of Monroe, 158 AD2d 994; Pietsch v Moog, Inc., 156 AD2d 1019; cf., De Crisci v P&C Food Mkts., 107 AD2d 1029). (Appeals from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.